DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “reaction force application means” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Please see the rejections under 35 U.S.C. 112(a) and 112(b) below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-2 and 4-5 are objected to because of the following informalities:
Claim 1 Line 5: The recitation “reaction force application means” lacks antecedent basis.
Claim 1 Line 7: The recitation “reaction force application control means” lacks antecedent basis.
Claim 2 Line 4: The recitation “notification means” lacks antecedent basis.
Claim 4 Lines 1; Claim 5 Line 1: The recitation “according to any of claims 1” should be amended to “according to claim 1”.
Claim 4 Line 2: The recitation “duration” appears to be a typo and should be amended to “the duration”.
Claim 4 Line 5: The recitation “duration” appears to be a typo and should be amended to “the duration”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
For this Office Action the following claim limitations are being interpreted under 35 U.S.C. 112(f):
Reaction force application means (Claim 1 Line 5) no specific examples are given in Applicant’s specification (see 35 U.S.C. 112(a) rejection below), as best understood the limitation is being interpreted as anything capable of applying a force. 
Reaction force application control means (Claim 1 Line 7) no specific examples are given in Applicant’s specification (see 35 U.S.C. 112(a) rejection below), except that the reaction force application control means is part of a “control device” which is not defined either. As best understood the control device is probably meant to be some sort of controller, and for the purpose of this office action the reaction force application control means will be interpreted as a controller or portion of a controller.
Notification means (Claim 2 Line 4) being interpreted as a “display unit” (Page 7 Lines 6-7).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Referring to MPEP 2164.01: Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation."). A patent need not teach, and preferably omits, what is well known in the art. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984). Any part of the specification can support an enabling disclosure, even a background section that discusses, or even disparages, the subject matter disclosed therein. Callicrate v. Wadsworth Mfg., Inc., 427 F.3d 1361, 77 USPQ2d 1041 (Fed. Cir. 2005)(discussion of problems with a prior art feature does not mean that one of ordinary skill in the art would not know how to make and use this feature). Determining enablement is a question of law based on underlying factual findings. In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991); Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1576, 224 USPQ 409, 413 (Fed. Cir. 1984).
In the present application, the Wands factors (see MPEP 2164.01(a)) were considered to determine if there is sufficient support for Claims 1-5 in the originally filed disclosure to enable one of ordinary skill in the art at the time of invention to make and use the invention without undue experimentation. 
The breadth of each respective claim is broad, reciting the elements “reaction force application means” (Claim 1 Line 5) and “reaction force application control means” (Claim 1 Line 7) with no corresponding structure, and a broadly claimed function. The specification provides little to no guidance on the structure could be. For example, for the reaction force application means, no examples are given of what structure can be used to accomplish the intended function. For the reaction force application control means, the only information provided by the specification is that it is part of the “control device,” which is also not disclosed in terms of structure (i.e. is a controller? ECU? TCU? Circuit board?).
Very little direction to these claim elements is provided by the inventor in the drawings and in the specification. Both the reaction force application means (element 4) and the reaction force application control means (element 31) are shown merely as a black boxes (see Fig. 3, for example). In the originally filed Specification, the reaction force application means is described merely states that it “applies a reaction force” and that it is controlled by the reaction force application control means (Page 8, first paragraph of Applicant’s originally filed Specification). With regard to the reaction force application control means, the originally filed Specification merely states that it is used to control the reaction force application means, such as by suppressing the reaction force application means (Page 8, first paragraph of Applicant’s originally filed Specification).
	Further, no working examples have been provided. This would require one having ordinary skill in the art at the time of invention to conduct a significant amount of experimentation to make or use the invention. 
See also MPEP 2164.06(a)(I) disclosing a similar fact pattern: An adequate disclosure of a device may require details of how complex components are constructed and perform the desired function. The claim before the court in In re Scarbrough, 500 F.2d 560, 182 USPQ 298 (CCPA 1974), was directed to a system which comprised several component parts (e.g., computer, timing and control mechanism, A/D converter, etc.) only by generic name and overall ultimate function. The court concluded that there was not an enabling disclosure because the specification did not describe how "complex elements known to perform broadly recited functions in different systems would be adaptable for use in Appellant’s particular system with only a reasonable amount of experimentation" and that "an unreasonable amount of work would be required to arrive at the detailed relationships appellant says that he has solved." 500 F.2d at 566, 182 USPQ at 302.
This leads to undue experimentation, since it is unclear how the force is applied by the reaction force application means, and how it is controlled by reaction force application control means. While one having ordinary skill in the art would know that ideally the reaction force application means applies a force in some manner, this does not disclose the specifics on how to make it so that the force is generated and applied to the to the shift member. For example, is the reaction force application means a locking mechanism (such as a hook and indentation) that engage that physically prevents movement of the shift member? Is it an electrical motor that is actively driven to counter a force (i.e. it pushes back)? Is it a magnetic break that generates a magnetic field to hold the shift member in place? Is it a gearing system that is difficult to back drive (e.g. a worm and worm wheel)? With regard to the reaction force application control means, what it is depends highly on what the reaction force application means is. For example, is it a controller or portion of a control that controls power to the reaction force application means? Is it a magnetic field generator that is used to either drive an electric motor or actuate a magnetic brake?
Accordingly, insufficient support has been provided to enable one having ordinary skill in the art at the time of invention to make and use the invention as claimed in Claims 1-5.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 Line 5; Claim 1 Line 7: Claim limitations “reaction force application means” and “reaction force application control means” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
With regards to both “reaction force application means” and “reaction force application control means,” as set forth in the enablement rejection under 35 U.S.C. 112(a) above, no structure is provided in Applicant’s originally filed Specification or Drawings and it is unclear what Applicant is intending to be required to perform the entire claimed functions for each means. Applicant’s original disclosure provides no guidance of what the “means” are intended to be limited to.1 Rather, the means are described purely in terms of their intended function (i.e. providing a force or controlling the force).
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Claim 2 Lines 4-6: The recitation “continued even if notification means operated after passage of the predetermined time continues to operate for a certain time” is indefinite. The claim language appears to be reciting an “if” condition but the limitation does not appear to do anything. For example, it sounds like if no notification is sent, then the reaction force is applied, and if a notification is sent, the application force is also applied.
	Claim 5 Lines 2-4: The recitation “when a range is switched to by the rotation operation after the reaction force is suppressed, a previous range before the switching is set” is indefinite. It is unclear if this means that the “previous range” is set to be the new range that is set, or if in attempted to change the range after suppressed that the range is set to be the previous range.
	Claims 3-4 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuong (FR 3040927-A1).
	Regarding Claim 1, as best understood, Kuong discloses a shift apparatus of a vehicle (see Abstract of the translation), comprising a shift member (4) that is enabled to switch to any of a plurality of predetermined range by rotation-operating a dial-type operation member (see Figs. 4a-4d), the shift apparatus further comprising:
A reaction force application means (13) configured to apply a reaction force when the shift member is rotation-operated (see Page 8 Lines 294-297, of the translation).
A reaction force application control means (3) configured to control the application of the reaction force (see Page 8 Lines 298-299, of the translation). 
Wherein when the application of the reaction force by the reaction force application means continues beyond a predetermined time (see Page 8 Lines 318-320, of the translation), the reaction force application control means suppresses the application of the reaction force by the reaction force application means (see Page 9 Lines 334-337, of the translation).
Regarding Claim 2, Kuong further discloses the shift apparatus according to claim 1, wherein the control of the application of the reaction force suppresses the application of the reaction force when the application of the reaction force is continued even if notification means (7) operated after passage of the predetermined time continues to operate for a certain time (see Page 8 Lines 328-331, of the translation).
Regarding Claim 3, Kuong further discloses the shift apparatus according to claim 1, wherein, after the application of the reaction force is suppressed, suppression of the reaction force is continued until any of the predetermined ranges is switched to (see Page 8 Lines 295-297 of the translation, since the resistance is less in-between ranges it is suppressed until it reaches a predetermined range, which is at the maximum resistance).
Regarding Claim 5, as best understood, Kuong further discloses the shift apparatus according to claim 1, wherein, when a range is switched to by the rotation operation after the reaction force is suppressed, a previous range before the switching is set (see Page 5 Line 196 of the translation, disclosing that rotation of the shifting member changes the shift position; see Page 8 Lines 294-300 of the translation, disclosing that the force applied is suppressed in-between shift positions, and accordingly moving from one shift position to another involves passing through the suppressed section of the dial, and then replacing the previous selected range with a new range or shift position).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuong (FR 3040927-A1) in view of Kato et al. (US 10,184,557)
Regarding Claim 4, Kuong does not disclose a different in the duration of the predetermined time between Park and another range, and between a travel gear and another range.
However, Kato teaches that moving between the parking stage and another stage (e.g. R, N, or D) is a greater distance than for moving the travel range to another range (e.g. amongst R, N, and D).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the shift apparatus disclosed in Kuong with a longer predetermined time to switch between Park and another gear than amount the other driving gears as taught in Kato to improve the safety of operating the vehicle, by deliberately requiring more effort upon the part of the vehicle operator to move the vehicle out of Park, thereby lessening the likelihood of accidently moving the vehicle out of the park position.
It necessarily follows from the resulting Combination that as for the predetermined time, duration of suppression of a reaction force that occurs while a parking range is switched to another range is set longer than duration of suppression of a reaction force that occurs while a travel range is switched to another range.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2181 (II) (C) The Supporting Disclosure Clearly Links or Associates the Disclosed Structure, Material, or Acts to the Claimed Function:
        
        The structure disclosed in the written description of the specification is the corresponding structure only if the written description of the specification or the prosecution history clearly links or associates that structure to the function recited in a means- (or step-) plus-function claim limitation under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. See B. Braun Medical Inc., v. Abbott Laboratories, 124 F.3d 1419, 1424, 43 USPQ2d 1896, 1900 (Fed. Cir. 1997). The requirement that a particular structure be clearly linked with the claimed function in order to qualify as corresponding structure is the quid pro quo for the convenience of employing 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, and is also supported by the requirement of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, that an invention must be particularly pointed out and distinctly claimed. See Medical Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1211, 68 USPQ2d 1263, 1268. For a means- (or step-) plus- function claim limitation that invokes 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate if one of ordinary skill in the art cannot identify what structure, material, or acts disclosed in the written description of the specification perform the claimed function.